 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CHERYL LOVE,                                       No. 2:19–cv–2204–JAM–KJN
12                         Plaintiff,                   ORDER
13               v.                                     (ECF No. 9)
14   MIDLAND CREDIT MANAGEMENT,
15                         Defendant.
16

17               After reviewing plaintiff Cheryl Love’s Motion to authorize T-Mobile Metro PCS to the

18   release of telephone records for number (510) 938-1250, it is hereby ORDERED that plaintiff’s

19   Motion is GRANTED. T-Mobile Metro PCS is authorized to produce telephone records

20   associated with the number (510) 938-1250, and is further compelled to comply with any

21   subpoena issued for that number within thirty (30) days of this order.

22   Dated: March 24, 2020

23

24

25
     love.2201
26
27

28
                                                        1
